Citation Nr: 0419112	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  02-05 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability.  

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for cervical spine 
disability.  

4.  Entitlement to residuals of a closed head injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran retired from active duty after twenty years of 
service from February 1965 to February 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Little Rock, Arkansas, Department of Veterans Affair (VA) 
Regional Office (RO) which denied entitlement to service 
connection for left foot disability, low back disability, 
cervical spine disability, and residuals of a closed head 
injury.  The veteran filed a notice of disagreement (NOD) in 
January 2002.  The statement of the case (SOC) was issued in 
April 2002.  The substantive appeal (VA Form 1-9) was also 
submitted that month.  

In March 2004, the veteran testified at a videoconference 
hearing in Little Rock, Arkansas before the undersigned, who 
was sitting in Washington, D.C.  A copy of the transcript of 
the hearing is associated with the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
service connection is warranted for the aforementioned 
disabilities as a result of an automobile accident in 
service.  The veteran claims that he was thrown through the 
windshield of the automobile during the accident, and that he 
was in a coma for three weeks.  As a result, he claims 
residuals of a closed head injury.  He also maintains that 
his foot, cervical spine, and low back disabilities occurred 
as a direct result of the accident.  In the alternative, he 
claims that his left foot and low back disabilities are 
secondary to his service-connected left femur fracture, which 
also occurred as a result of a 1968 automobile accident.  

During the veteran's videoconference hearing in March 2004, 
the veteran testified that he was injured in transit from 
Germany to Fort Leonardwood, Missouri in an automobile 
accident.  He related that he was taken to the Baptist 
Hospital, where he was hospitalized for a month.  He has been 
unable to obtain the records from that facility which 
indicated that they do not keep records dated that far in the 
past.  He also related that he was treated for one week at 
the Little Rock Arkansas Air Force Base (AFB) Hospital and he 
sought his records at that facility.  They sent him to the 
archives.  He was told that his records were no longer in the 
hospital records files.  He also testified that he was also 
treated at the Ft. Sill Military Hospital, but he did not 
attempt to obtain those records.  The RO should attempt to 
obtain those records (the records from Little Rock Arkansas 
AFB and Ft. Sill Military Hospitals) from the National 
Personnel Records Center and associate those clinical and 
hospital records with the claims folder.  

The veteran underwent a VA examination in September 2001.  
The examiner indicated, in pertinent part, that it was his 
opinion that the veteran's cervical spine disability and 
residuals of a closed head injury were the result of the 
automobile accident that occurred in service.  However, the 
examiner was not afforded review of the service medical 
records and gave his opinion solely based upon the history 
reported by the veteran.  Additionally, the veteran also 
alleged that his left foot disability and low back 
disability, if not found to be the result of service, should 
be found to be secondary to his femur fracture that occurred 
in service.  Disability resulting from the aggravation of a 
non-service connected condition by a service connected 
condition is compensable under 38 C.F.R. § 3.310(a).  Allen 
v. Brown, 7 Vet. App. 439 (1995).  The VA examiner who 
examined the veteran in connection with these disabilities 
did not give an opinion as to the etiology of either of those 
disabilities.  The veteran should be given further 
examination with regard to all of those disabilities, and an 
opinion as to the etiology of those disabilities should be 
made.  

Further, the veteran testified that while comatose, his 
parents, aunts, uncles, nieces, and nephews maintained a 
vigil at his side in the hospital.  They appear to be 
available to potentially corroborate his comatose condition 
and his various hospitalizations.  He should be allowed to 
obtain statements in this regard.  

Accordingly, this matter is REMANDED to the RO for the 
following:  


1.  Ensure that all notice and 
development required by the VCAA has been 
done.   The veteran should be 
specifically informed about any 
information and evidence not of record 
that is necessary to substantiate the 
claim; the information and evidence that 
VA will seek to provide; the information 
and evidence he is expected to provide; 
and he should be requested to provide 
copies of any evidence in his possession 
that pertains to the claim not currently 
of record.  Additionally, the veteran 
should be informed of the evidentiary 
requirements for service connection on a 
direct and secondary basis.  

2.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, and request any 
additional service in-patient clinical 
records/imaging records, particularly any 
pertaining to treatment at Little Rock 
Arkansas Air Force Base Hospital and Ft. 
Sill United States Army Hospital in 1968 
for injuries sustained from a motor 
vehicular accident which apparently 
occurred in August 1968.  His Army active 
service dates were February 1965 to 
February 1985.  His service number was [redacted] 
[redacted].  If no such records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

3.  The appellant and his representative 
should be advised that he may submit 
alternative forms of evidence to support 
the claims, such as statements/affidavits 
from service medical personnel, family 
members, and "buddy" 
statements/affidavits relating to the 
claimed disabilities and treatment for 
the aforementioned disabilities.  

4.  After the above development has been 
attempted, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded appropriate 
examination(s), such as orthopedic and 
neurology.  The examiner(s) should review 
the entire claims folder, examine 
veteran, and express opinion, including 
degree of probability in terms of is it 
as likely as not, regarding the 
following:

(a) Are any residuals of a closed head 
injury, left foot, low back, and/or 
cervical spine disability currently 
manifested?  

(b) If any residuals of a head injury, 
left foot, low back, and/or cervical 
spine disability are currently 
manifested, are they causally or 
etiologically related to the 1968 in-
service motor vehicular accident or 
otherwise related to service (versus 
post-service origin)?  In the 
alternative, does the veteran have a left 
foot or low back disability caused by or 
aggravated by his service-connected left 
femur fracture?

The examiner(s) should adequately 
summarize the relevant medical history 
and clinical findings, and provide 
detailed reasons for the medical 
conclusions reached.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon in the report(s).  Send 
the claims folder to the examiner(s) for 
review.  A rationale should be given for 
each opinion rendered.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The RO should also adjudicate 
the veteran's claim for entitlement to 
service connection for  left foot and low 
back disabilities on a secondary as well 
as direct basis.  If any benefit sought 
on appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



